 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC S. HOWELL; GENEVIEVE F.                      No. 2:18-cv-3113 TLN DB PS
      HOWELL,
12

13                       Plaintiffs,                    ORDER
14           v.
15    PNC BANK; AND, DOES 1 THROUGH 5
      INCLUSIVE,
16

17                       Defendants.
18

19          Plaintiffs are proceeding in this action pro se. This matter was, therefore, referred to the

20   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On December

21   7, 2018, defendant PNC Bank, N.A., noticed a motion to dismiss for hearing before the

22   undersigned on January 18, 2019. (ECF No. 4.) Pursuant to Local Rule 230(c) plaintiffs were to

23   file opposition or a statement of non-opposition to defendant’s motion “not less than fourteen (14)

24   days preceding the noticed . . . hearing date.” Neither plaintiff, however, has filed a timely

25   opposition or statement of non-opposition.

26          The failure of a party to comply with the Local Rules or any order of the court “may be

27   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or

28   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or

                                                        1
 1   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and

 2   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be

 3   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.

 4           In light of plaintiffs’ pro se status, and in the interests of justice, the court will provide

 5   plaintiffs with an opportunity to show good cause for plaintiffs’ conduct along with a final

 6   opportunity to oppose defendant’s motion.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. Plaintiffs show cause in writing within fourteen days of the date of this order as to why

 9   this case should not be dismissed for lack of prosecution1;

10           2. The January 18, 2019 hearing of defendant’s motion to dismiss (ECF No. 4) is

11   continued to Friday, February 15, 2019, at 10:00 a.m., at the United States District Court, 501 I

12   Street, Sacramento, California, in Courtroom No. 27, before the undersigned;

13           3. On or before February 1, 2019, plaintiffs shall file an opposition or statement of non-

14   opposition to defendant’s motion to dismiss; and

15           4. Plaintiffs are cautioned that the failure to timely comply with this order may result in

16   the recommendation that this case be dismissed.

17   Dated: January 9, 2019

18

19

20
21

22   DLB:6
     DB\orders\orders.pro se\howell3113.osc.cont.hrg
23

24

25

26
     1
27     Alternatively, if plaintiffs no longer wish to pursue this civil action, plaintiffs may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                          2
